DETAILED ACTION

Claim Objections
Claim 18 is objected to because of the following informalities:  
In claim 18, line 2, “wherein the detachment” should read “wherein detachment”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7, 9, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the limitation “potentially hydrophilic group” is indefinite because it is unclear what the scope of the invention is because one could argue that any functional group has the “potential” to be hydrophilic whether by substitution or further chemical reaction to make it hydrophilic.  Further, the specification does not define what “potentially hydrophilic group” means.  As such, the limitation is indefinite.
Regarding claim 7, the limitation “potentially anionic group” is indefinite because it is unclear what the scope of the invention is because one could argue that any functional group has 
Claim 7 recites the limitation “wherein a content of anionic or potentially anionic groups in the polyurethane is 30 to 1000 mmol/kg of polyurethane”.  There is insufficient antecedent basis for this limitation in the claim as claim 1, from which claim 7, depends never claims the polyurethane contains “anionic or potentially anionic groups”.
Claim 9 recites the limitation “wherein the amorphous polyester diol”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 8, from which claim 9 depends, only claims “at least one amorphous polymeric polyol”.  Neither claim 8 or claim 9 state that the at least one amorphous polymeric polyol comprises at least one amorphous polyester diol.
Claims 6 and 10 are rejected based on their dependency on claims 5 and 9, respectively.

Claim Notes
Claim 20 is noted to contain nominal method steps.  At this time restriction has not been required between the product, claims 1-19, and the method, claim 20, because the method claims do not recite any significant manipulative steps and therefore considered as part of the product claims.  If the method claims are amended to contain significant method steps they will be subject to restriction based on original presentation.
Note: the limitation “and/or” in claims 1 and 20 are interpreted to just mean “or”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Licht (DE102012218335) in view of Yonezaki (U.S. Pat. Pub. 2017/0283661) and Arndt (U.S. Pat. Pub. 2013/0273359).  For discussion of Licht, see the English Machine Translation.
Abstract; Paragraph [0043]) comprising: (a) a polyolefin carrier material (Paragraphs [0045] and [0048]); and (c) a pressure-sensitive adhesive layer (Abstract, Paragraph [0048]), wherein the pressure-sensitive adhesive layer is formed by radiation crosslinking of a radiation-crosslinkable hotmelt adhesive (Abstract) and wherein the radiation-crosslinkable hotmelt adhesive comprises at least one poly(meth)acrylate (Abstract) formed from (i) at least 50% by weight of C1- to C18-alkyl (meth)acrylates (Paragraph [0001]) and (ii) at least one ethylenically unsaturated monomer which comprises at least one polar group (Paragraph [0023]), wherein the polar group is selected from the group consisting of carboxylic acid groups, carboxylic anhydride groups, hydroxyl groups, amide groups, urethane groups, urea groups, piperidinyl groups, piperazinyl groups, morpholinyl groups, imidazoyl groups, ureido groups, pyrrolidone groups and combinations of two or more of the recited groups (Paragraph [0023]); and wherein the radiation-crosslinkable hotmelt adhesive comprises at least one photoinitiator and the photoinitiator is in the form of an additive not bonded to the poly(meth)acrylate and/or the photoinitiator is incorporated into the poly(meth)acrylate by polymerization (Abstract).
Licht fails to teach wherein the surface of the polyolefin carrier material to be coated has been pretreated and a precoating of the polyolefin carrier material with at least one primer 
Yonezaki teaches a surface protection sheet (Abstract) comprising a polyolefin carrier material (substrate, Paragraphs [0036] and [0038]) and a pressure-sensitive adhesive layer (Abstract), wherein the pressure-sensitive adhesive layer is formed by radiation crosslinking of a radiation-crosslinkable adhesive (Paragraph [0100]) and wherein the radiation-crosslinkable  adhesive comprises at least one poly(meth)acrylate (Paragraph [0053]) formed from (i) at least 50% by weight of C1- to C18-alkyl (meth)acrylates (monomer A, Paragraphs [0054]-[0057] and [0071]) and (ii) at least one ethylenically unsaturated monomer which comprises at least one polar group (monomer B, Paragraph [0058]), wherein the polar group is selected from the group consisting of carboxylic acid groups, carboxylic anhydride groups, hydroxyl groups, amide groups, pyrrolidone groups and combinations of two or more of the recited groups (Paragraphs [0059]-[0067]).  Yonezaki further teaches the carrier material (resin film), on the surface to be coated, can be subjected to surface treatment such as corona discharge treatment and primer coating in order to increase the tightness of adhesion between the substrate and PSA layer, that is, the anchoring of the PSA layer to the substrate and that it is particularly significant to carry out the surface treatment when using a polyolefin substrate (Paragraph [0051]).
Licht and Yonezaki both relate to surface protection films comprising polyolefin carrier materials and radiation-crosslinkable pressure-sensitive adhesive layers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the surface to be coated of the polyolefin carrier material of Licht be pretreated, such as by both corona discharge and primer coating, as taught by Yonezaki in order to increase the tightness of adhesion between the carrier material and PSA layer particularly since the carrier material is polyolefinic.
Licht in view of Yonezaki fails to teach wherein the primer is selected from aqueous polyurethane dispersions.
Arndt teaches aqueous polyurethane dispersions (Paragraph [0005]) that are used as primers on polyolefin substrates (Paragraph [0011]) over which an adhesive is applied (Paragraph [0139]).  Arndt further teaches aqueous polyurethane dispersion are good as primers because they don’t require the use of toxic or harmful substances (Paragraph [0006]).
Licht, Yonezaki, and Arndt all relate to adhesives on polyolefin substrates.

Regarding claim 2, Licht teaches wherein before crosslinking the radiation-crosslinkable poly(meth)acrylate has a glass transition temperature of not more than 10°C (Paragraph [0033]).
Regarding claim 3, Licht teaches wherein the poly(meth)acrylate of the hotmelt adhesive has a K value of at least 30 (Paragraph [0034]).
Regarding claim 4, Licht teaches wherein the carrier material is selected from the group consisting of polyethylene and polypropylene (Paragraphs [0045] and [0048]).
Regarding claim 5, Arndt teaches wherein the polyurethane of the polyurethane dispersion (Paragraph [0015]) is constructed from a) at least one diisocyanate (Paragraph [0017]), b) at least one diol (Paragraph [0016]), of which b1) 10 to 100 mol % based on the total amount of the diols (b) have a molecular weight of 500 to 5000 g/mol (100%, 62-4000 g/mol, Paragraph [0021]) and c) at least one monomer distinct from the monomers (a) and (b) having at least one isocyanate group or at least one isocyanate-reactive group which further bears at least one hydrophilic group or a potentially hydrophilic group (Paragraphs [0018] and [0035]-[0036]).
Regarding claim 6, Arndt teaches wherein the diisocyanates a) are selected from diisocyanates of the formula X(NCO)2, wherein X represents an acyclic aliphatic hydrocarbon radical having 4 to 15 carbon atoms, a cycloaliphatic hydrocarbon radical having 6 to 15 carbon atoms, an aromatic hydrocarbon radical having 6 to 15 carbon atoms or an araliphatic hydrocarbon radical having 7 to 15 carbon atoms (Paragraph [0030]); the diols b1) are selected Paragraph [0021]); and the compound c) is selected from dihydroxycarboxylic acids, diaminocarboxylic acids and diaminosulfonic acids (Paragraph [0036]).
Regarding claim 7, Arndt teaches component (c) is present in the polyurethane composition in an amount of 0.9 - 3 wt% (Paragraph [0041]) and can be the salt of N-(2-aminoethyl)-2-aminoethanesulfonic acid (Paragraph [0035]), which has a molecular weight of 168.22 g/mol.  Assuming the total weight of the polyurethane composition is 100 kg, the N-(2-aminoethyl)-2-aminoethanesulfonic acid is present in an amount of 0.9-3 kg.  Using the acids molecular weight, N-(2-aminoethyl)-2-aminoethanesulfonic acid is present in an amount of 5350-17830 mmol, which divided by the total amount of polyurethane (100 kg) provides that the acid is present in an amount of 53.5-178.34 mmol/kg of polyurethane.  Since the acid contains one anionic group, the content of anionic groups in the polyurethane is 53.5-178.34 mmol/kg of polyurethane, which is within the claimed range of 30-1000 mmol/kg.
Regarding claim 8, Arndt teaches wherein the polyurethane of the polyurethane dispersion is formed using at least one amorphous polymeric polyol (Paragraph [0022]).
Regarding claims 9-11, Arndt teaches wherein the polyurethane of the polyurethane dispersion comprises 10% to 80% by weight (30-90 wt.%, Paragraph [0029]) of at least one amorphous polyester diol having a molecular weight of more than 500 and up to 4000 g/mol (100%, 62-4000 g/mol, Paragraph [0021]) and wherein the amorphous polyester diol (Paragraph [0022]) is constructed from a mixture of at least one aliphatic dicarboxylic acid having 3 to 10 carbon atoms such as adipic acid (Paragraph [0022]) and at least one aromatic dicarboxylic acid such as isophthalic acid (Paragraph [0022]) and at least one alkanediol having 2 to 10 carbon atoms (Paragraph [0022]).
or mixtures thereof, Paragraph [0022]) and therefore, it would have been obvious to one of ordinary skill in the art to have adipic acid and isophthalic acid present in a ratio of 0.5:1 to 2:1.
	Regarding claim 12, Arndt teaches wherein the polyurethane of the polyurethane dispersion is chain-extended with at least one polyamine (Paragraphs [0042] and [0044]).
	Regarding claim 13, Licht teaches wherein the radiation-crosslinkable poly(meth)acrylate is crosslinkable by irradiation with UV light (Paragraph [0046]) and the photoinitiator is copolymerized into the radiation-crosslinkable poly(meth)acrylate in the form of an ethylenically unsaturated, copolymerizable photoinitiator (Paragraph [0028]) in an amount of not less than 0.5% by weight. (0.05-10% by weight, Paragraph [0032]).
	Regarding claim 15, Licht teaches wherein the radiation-crosslinkable poly(meth)acrylate is formed to an extent of 0.1% to 30% by weight, from the at least one monomer which comprises at least one polar group (Paragraph [0024]).
	Regarding claim 17, Licht teaches wherein the application rate of the pressure-sensitive adhesive is at least 2 g/m2 (10-100 g/m2, Paragraph [0044]).
	Regarding claim 18, Licht in view of Yonezaki and Arndt fails to explicitly teach wherein detachment from a substrate takes place by adhesion failure of the radiation-crosslinked adhesive layer, wherein the adhesive layer detaches from the substrate and remains entirely on the polyolefin carrier material.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date that it would have desirable to have detachment from a substrate takes place by adhesion failure of the radiation-crosslinked adhesive layer, wherein the adhesive layer detaches from the substrate and remains entirely on the polyolefin carrier material 
Regarding claim 19, the limitation “wherein the force for removal of the protection film from brushed steel is not more than 5 N/25 mm at 23°C” is a property of the structure or composition.  Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established.  “Products of identical chemical composition can not have mutually exclusive properties."  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP § 2112.01.

	
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wulff (WO 2012/168208) in view of Yonezaki (U.S. Pat. Pub. 2017/0283661) and Arndt (U.S. Pat. Pub. 2013/0273359).  For discussion of Wulff, see the English Machine Translation.
Regarding claims 1 and 20, Wulff teaches a protection film (Abstract; Paragraph [0056]) comprising: (a) a polyolefin carrier material (Paragraph [0056]); and (c) a pressure-sensitive adhesive layer (Abstract, Paragraph [0051]), wherein the pressure-sensitive adhesive layer is formed by radiation crosslinking of a radiation-crosslinkable hotmelt adhesive (Abstract, Paragraph [0051]) and wherein the radiation-crosslinkable hotmelt adhesive comprises at least one poly(meth)acrylate (Abstract) formed from (i) at least 50% by weight of C1- to C18-alkyl (meth)acrylates (at least 60 wt%, Abstract; Paragraph [0032]) and (ii) at least one ethylenically unsaturated monomer which comprises at least one polar group (Paragraph [0032]), wherein the Paragraphs [0032]-[0033]); and wherein the radiation-crosslinkable hotmelt adhesive comprises at least one photoinitiator and the photoinitiator is in the form of an additive not bonded to the poly(meth)acrylate and/or the photoinitiator is incorporated into the poly(meth)acrylate by polymerization (Abstract).
Wulff fails to teach wherein the surface of the polyolefin carrier material to be coated has been pretreated and a precoating of the polyolefin carrier material with at least one primer 
Yonezaki teaches a surface protection sheet (Abstract) comprising a polyolefin carrier material (substrate, Paragraphs [0036] and [0038]) and a pressure-sensitive adhesive layer (Abstract), wherein the pressure-sensitive adhesive layer is formed by radiation crosslinking of a radiation-crosslinkable adhesive (Paragraph [0100]) and wherein the radiation-crosslinkable  adhesive comprises at least one poly(meth)acrylate (Paragraph [0053]) formed from (i) at least 50% by weight of C1- to C18-alkyl (meth)acrylates (monomer A, Paragraphs [0054]-[0057] and [0071]) and (ii) at least one ethylenically unsaturated monomer which comprises at least one polar group (monomer B, Paragraph [0058]), wherein the polar group is selected from the group consisting of carboxylic acid groups, carboxylic anhydride groups, hydroxyl groups, amide groups, pyrrolidone groups and combinations of two or more of the recited groups (Paragraphs [0059]-[0067]).  Yonezaki further teaches the carrier material (resin film), on the surface to be coated, can be subjected to surface treatment such as corona discharge treatment and primer coating in order to increase the tightness of adhesion between the substrate and PSA layer, that Paragraph [0051]).
Wulff and Yonezaki both relate to surface protection films comprising polyolefin carrier materials and radiation-crosslinkable pressure-sensitive adhesive layers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the surface to be coated of the polyolefin carrier material of Wulff be pretreated, such as by both corona discharge and primer coating, as taught by Yonezaki in order to increase the tightness of adhesion between the carrier material and PSA layer particularly since the carrier material is polyolefinic.
Wulff in view of Yonezaki fails to teach wherein the primer is selected from aqueous polyurethane dispersions.
Arndt teaches aqueous polyurethane dispersions (Paragraph [0005]) that are used as primers on polyolefin substrates (Paragraph [0011]) over which an adhesive is applied (Paragraph [0139]).  Arndt further teaches aqueous polyurethane dispersion are good as primers because they don’t require the use of toxic or harmful substances (Paragraph [0006]).
Wulff, Yonezaki, and Arndt all relate to adhesives on polyolefin substrates.
It would have been obvious to one of ordinary skill in the art for the primer coating of Wulff in view of Yonezaki be the aqueous polyurethane dispersion primer as taught by Arndt as being useful on polyolefin substrates and as being primers that don’t require the use of toxic or harmful substances.
Regarding claim 2, Wulff teaches wherein before crosslinking the radiation-crosslinkable poly(meth)acrylate has a glass transition temperature of not more than 10°C (Paragraph [0038]).
Paragraph [0010]).
Regarding claim 4, Wulff teaches wherein the carrier material is selected from the group consisting of polyethylene and polypropylene (Paragraph [0056]).
Regarding claim 5, Arndt teaches wherein the polyurethane of the polyurethane dispersion (Paragraph [0015]) is constructed from a) at least one diisocyanate (Paragraph [0017]), b) at least one diol (Paragraph [0016]), of which b1) 10 to 100 mol % based on the total amount of the diols (b) have a molecular weight of 500 to 5000 g/mol (100%, 62-4000 g/mol, Paragraph [0021]) and c) at least one monomer distinct from the monomers (a) and (b) having at least one isocyanate group or at least one isocyanate-reactive group which further bears at least one hydrophilic group or a potentially hydrophilic group (Paragraphs [0018] and [0035]-[0036]).
Regarding claim 6, Arndt teaches wherein the diisocyanates a) are selected from diisocyanates of the formula X(NCO)2, wherein X represents an acyclic aliphatic hydrocarbon radical having 4 to 15 carbon atoms, a cycloaliphatic hydrocarbon radical having 6 to 15 carbon atoms, an aromatic hydrocarbon radical having 6 to 15 carbon atoms or an araliphatic hydrocarbon radical having 7 to 15 carbon atoms (Paragraph [0030]); the diols b1) are selected from polyester diols, polycarbonate diols and polyether diols (Paragraph [0021]); and the compound c) is selected from dihydroxycarboxylic acids, diaminocarboxylic acids and diaminosulfonic acids (Paragraph [0036]).
Regarding claim 7, Arndt teaches component (c) is present in the polyurethane composition in an amount of 0.9 - 3 wt% (Paragraph [0041]) and can be the salt of N-(2-aminoethyl)-2-aminoethanesulfonic acid (Paragraph [0035]), which has a molecular weight of 
Regarding claim 8, Arndt teaches wherein the polyurethane of the polyurethane dispersion is formed using at least one amorphous polymeric polyol (Paragraph [0022]).
Regarding claims 9-11, Arndt teaches wherein the polyurethane of the polyurethane dispersion comprises 10% to 80% by weight (30-90 wt.%, Paragraph [0029]) of at least one amorphous polyester diol having a molecular weight of more than 500 and up to 4000 g/mol (100%, 62-4000 g/mol, Paragraph [0021]) and wherein the amorphous polyester diol (Paragraph [0022]) is constructed from a mixture of at least one aliphatic dicarboxylic acid having 3 to 10 carbon atoms such as adipic acid (Paragraph [0022]) and at least one aromatic dicarboxylic acid such as isophthalic acid (Paragraph [0022]) and at least one alkanediol having 2 to 10 carbon atoms (Paragraph [0022]).
While Arndt fails to teach adipic acid and isophthalic acid are present in a ratio of 0.5:1 to 2:1, Arndt teaches the adipic acid and isophthalic can be used together (or mixtures thereof, Paragraph [0022]) and therefore, it would have been obvious to one of ordinary skill in the art to have adipic acid and isophthalic acid present in a ratio of 0.5:1 to 2:1.
	Regarding claim 12, Arndt teaches wherein the polyurethane of the polyurethane dispersion is chain-extended with at least one polyamine (Paragraphs [0042] and [0044]).
Paragraph [0010]) and the photoinitiator is copolymerized into the radiation-crosslinkable poly(meth)acrylate in the form of an ethylenically unsaturated, copolymerizable photoinitiator (Paragraphs [0015]-[0026]) in an amount of not less than 0.5% by weight. (0.05-10% by weight, Paragraph [0027]).
	Regarding claim 14, Wulff teaches wherein the radiation-crosslinkable poly(meth)acrylate is formed to an extent of at least 60% by weight from C4- to C10-alkyl (meth)acrylates (Paragraph [0027]).
	Regarding claim 15, Wulff teaches wherein the radiation-crosslinkable poly(meth)acrylate is formed to an extent of 0.1% to 30% by weight, from the at least one monomer which comprises at least one polar group (Paragraph [0034]).
	Regarding claim 16, Wulff teaches wherein the hotmelt adhesive comprises at least one radiation-crosslinkable poly(meth)acrylate, wherein the radiation-crosslinkable poly(meth)acrylate is formed from (a1) at least 60% by weight of at least one acrylate selected from the group consisting of n-butyl acrylate, n-hexyl acrylate, 2-ethylhexyl acrylate, and mixtures thereof (Paragraphs [0027]-[0028]), (a2) 1% to 5% by weight of at least one monomer having polar groups (1-15% by weight, Paragraph [0034]), wherein the polar groups are selected from the group consisting of carboxylic acid groups, carboxamide groups, pyrrolidone groups, urethane groups and urea groups (Paragraph [0032]), (a3) 0.5% to 4% by weight of at least one ethylenically unsaturated copolymerizeable photoinitiator (0.05-5% by weight, Paragraph [0027]), and (a4) 0% to 25% by weight of at least one further monomer distinct from the monomers (a1) to (a3) (0%).
2 (10-100 g/m2, Paragraph [0051]).
	Regarding claim 18, Wulff in view of Yonezaki and Arndt fails to explicitly teach wherein detachment from a substrate takes place by adhesion failure of the radiation-crosslinked adhesive layer, wherein the adhesive layer detaches from the substrate and remains entirely on the polyolefin carrier material.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date that it would have desirable to have detachment from a substrate takes place by adhesion failure of the radiation-crosslinked adhesive layer, wherein the adhesive layer detaches from the substrate and remains entirely on the polyolefin carrier material so that the adhesive leaves no residue behind when removed from a substrate, which is particularly desirable when the adhesive is being used in a protection film.
Regarding claim 19, the limitation “wherein the force for removal of the protection film from brushed steel is not more than 5 N/25 mm at 23°C” is a property of the structure or composition.  Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established.  “Products of identical chemical composition can not have mutually exclusive properties."  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP § 2112.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELAINE M VAZQUEZ whose telephone number is (571)270-0482. The examiner can normally be reached M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMV/
ELAINE M. VAZQUEZ
Examiner, Art Unit 1788
February 25, 2022


/Alicia Chevalier/Supervisory Patent Examiner, Art Unit 1788